Contract for sale and 'purchase of property; hurricane damage; risk of loss. — On June 12,1970 plaintiffs submitted a bid in response to a General Services Administration notice of sale on sealed bids of the property once constituting part of Cuddihy Field, a former naval installation. Plaintiffs’ bid was the highest submitted and on July 17, 1970 GSA notified plaintiffs of the acceptance of their bid. On August 3, 1970, after the parties entered into the contract but prior to conveyance of the property to plaintiffs, Hurricane Celia struck the area causing damage to the frame buildings on the property. By deed without warranty dated November 2, 1970, defendant conveyed the property to plaintiffs, the latter reserving the right to file a claim for hurricane damages. Plaintiffs filed suit in this court seeking reimbursement for the damage sustained. The contract provided that as of the date of assumption of possession of the property or the date of conveyance, whichever occurred first, the successful bidder assumed responsibility for, inter alia, all risks of loss or damage to the property. In a recommended decision filed September 13, 1973, Senior Trial Judge White concluded that the contractual provision concerning risk of loss, by clear implication, placed on defendant the risk of any damage to the property occurring between the date of contract (July 17, 1970) and the date on which the property was conveyed to *749plaintiffs (November 2,1970). Therefore, the obligation was on defendant to bear the 'burden of any damage to the property resulting from Hurricane Celia. Because of the poor state of repair of the buildings, and on the basis of the record facts, he concluded that plaintiffs are entitled to judgment for $7,000. This case came before the court on the parties’ joint motion that the court adopt the recommended decision. Since the court agrees with the decision, the court, by order dated February 1, 1974, granted the joint motion, adopted the decision as the basis for its judgment in the case, and entered judgment for plaintiffs for $7,000.